            Case 2:18-cv-01754-JHE Document 33 Filed 06/17/20 Page 1 of 7                            FILED
                                                                                            2020 Jun-17 AM 08:53
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

 TERRY PAGE, et al.,                              )
                                                  )
           Plaintiffs,                            )
                                                  )
 v.                                               )    Case No.: 2:18-cv-01754-JHE
                                                  )
 BOATRIGHT COMPANY, INC.,                         )
                                                  )
           Defendant.                             )
                                                  )

                                 MEMORANDUM OPINION1

       Plaintiffs Terry Page, Daniel Page, Josh King, and Jason Alex Spencer (collectively

“Plaintiffs”) along with Defendant Boatright Company, Inc. (“Boatright” or “Defendant”) jointly

move requesting approval of their settlement agreement, which represents the resolution of a

disputed matter under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”). (Doc.

32). For the reasons set forth below, the court approves the parties’ settlement.

                                      I. Background Facts

       This action is brought pursuant to the FLSA, 29 U.S.C. § 201 et seq. for equitable and

declaratory relief and to remedy violations of the FLSA by Defendant, which Plaintiffs allege has

deprived Plaintiffs of their lawful overtime wages and/or overtime premium in regard to every

hour worked over forty in a work week at a rate below the overtime premium rate for hours worked

in excess of forty in a work week. This action was brought to recover unlawful denial of overtime

premium pay and/or overtime wages for hours worked in excess of forty in a work week in the




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment.
         Case 2:18-cv-01754-JHE Document 33 Filed 06/17/20 Page 2 of 7



form of overtime wages and an equal amount in liquidated damages owed to the Plaintiffs.

Plaintiffs’ estimate of their damages are itemized at document 32-1.

       During the relevant statutory period, Terry Page contends he worked for the Defendant

during various work weeks ending on November 15, 2015 through June 17, 2018, for which he

was not compensated with an overtime premium and/or overtime wages for hours worked in excess

of forty in a work week as a result of uncompensated travel time, thus denying him overtime

compensation.

       During the relevant statutory period, Daniel Page contends he worked for the Defendant

during various work weeks ending on October 4, 2015, through January 21, 2018, for which he

was not compensated with an overtime premium and/or overtime wages for hours worked in excess

of forty in a work week as a result of uncompensated travel time, thus denying him overtime

compensation.

       During the relevant statutory period, Jason Spencer contends he worked for the Defendant

during various work weeks ending on December 20, 2015, through September 17, 2017, for which

he was not compensated with an overtime premium and/or overtime wages for hours worked in

excess of forty in a work week as a result of uncompensated travel time, thus denying him overtime

compensation.

       During the relevant statutory period, Josh King contends he worked for the Defendant

during various work weeks ending on December 7, 2015 through October 15, 2017, for which he

was not compensated with an overtime premium and/or overtime wages for hours worked in excess

of forty in a work week as a result of uncompensated travel time, thus denying him overtime

compensation.




                                                2
           Case 2:18-cv-01754-JHE Document 33 Filed 06/17/20 Page 3 of 7



         Defendant expressly denies that Plaintiffs are entitled to any of the amounts in document

32-1 and/or that the amounts were correctly computed. Defendant denies that Plaintiffs worked

any overtime hours for which they were not compensated and further denies that Plaintiffs are

entitled to receive any liquidated damages. Defendant contends that any violation of the FLSA

was inadvertent, and its actions were made in good faith as Defendant made a good faith effort to

comply with the FLSA consistent with guidance issued by the applicable regulatory agency(ies)

and/or court precedent.

         In an effort to resolve the lawsuit, Defendant produced payroll records, time sheets and

schedules, to aid Plaintiffs' evaluation of their claims and Defendant's defenses. The Parties

recognize that gathering the testimonial evidence during the alleged liability period and

determining whether the Defendant operated in "good faith" would significantly increase litigation

costs and potentially jeopardize the settlement amounts and delay payment of the settlements.

These disputes would likely remain unresolved, require summary judgment filings, and the Court

having to expend resources regarding liability and the Defendant's contention that it acted in good

faith.

         Using Defendant's records, the Parties were able to calculate the total number of regular

and overtime hours worked for which Plaintiffs alleged Defendant did not pay the Plaintiffs the

proper overtime compensation for hours worked in excess of forty in a work-week as a result of

travel time. Throughout settlement negotiations, the Parties discussed the strengths and

weaknesses of their respective positions. Notably, the parties recognized the inherent risks with

continued litigation. The Plaintiffs believe that the amount each will receive pursuant to this

settlement reflects a fair and reasonable compromise of unpaid overtime premiums and/or

overtime wages that each could expect to recover if he were to prevail on his individual FLSA


                                                 3
           Case 2:18-cv-01754-JHE Document 33 Filed 06/17/20 Page 4 of 7



claims at trial, including the recovery of liquidated damages. While still denying any liability at

all, Defendant believes that the amount Plaintiffs will receive pursuant to this settlement reflects

an amount well in excess of complete and total satisfaction for any unpaid overtime wages and

liquidated damages they could expect to recover if they were to prevail on their FLSA claims at

trial.

         Under the Settlement Agreement, Plaintiffs will receive the following:

         A Payroll check to each Plaintiff in amount stated below for unpaid overtime premium

and/or overtime wages (less applicable taxes and withholdings and Defendant being responsible

for its own share of any matching taxes) with Defendant to issue a W-2:

                     Plaintiff                               Amount of Payroll Check

 Terry Page                                                     $5,222.20

 Daniel Page                                                    $3,182.20

 Josh King                                                      $1,197.00

 Jason Spencer                                                  $ 688.45



         A lump sum check to each Plaintiff in amount stated below for liquidated damages with

Defendant to issue a 1099:

                     Plaintiff                               Amount of Payroll Check

 Terry Page                                                     $5,222.20

 Daniel Page                                                    $3,182.20

 Josh King                                                      $1,197.00

 Jason Spencer                                                  $ 688.45




                                                 4
          Case 2:18-cv-01754-JHE Document 33 Filed 06/17/20 Page 5 of 7



       Plaintiffs understand and agree that each of them is responsible for the tax implications for

the payments rendered to them as payment for liquidated damages.

       Plaintiffs’ attorneys’ fees were negotiated at arm’s length and Defendant agrees that the

sum of $24,500.00 for attorneys’ fees and $500.00 for the reimbursement of the filing fee and

postage. (Doc. 32 at 9). The parties assert that “[t]he method of calculation used in determining

the above amounts is reasonable and does not compromise or diminish Plaintiffs' recovery, nor did

it undermine the broad remedial purpose of the FLSA. It provides Plaintiffs with a fair and

reasonable compromise of their disputed claim for unpaid overtime wages.” (Id. at 10). Plaintiffs

agree that $24,500.00 should be paid to their attorneys in light of the favorable negotiation and

$500.00 for the recovery of the filing fee, postage, and other expenses. (Id.).

       Defendant will issue a check in the amount of $12,750.00 to Allen D. Arnold, LLC, with

Defendant to issue a 1099.

       Defendant will issue a check in the amount of $12,250.00 to Palmer Legal Services, LLC,

with Defendant to issue a 1099.

                                          II. Analysis

       If an employee proves his employer violated the FLSA, the employer must remit to the

employee all unpaid wages or compensation, liquidated damages in an amount equal to the unpaid

wages, a reasonable attorney’s fee, and costs. 29 U.S.C. § 216(b). “FLSA provisions are

mandatory; the ‘provisions are not subject to negotiation or bargaining between employer and

employee.’” Silva v. Miller, 307 Fed. Appx. 349, 351 (11th Cir. 2009) (quoting Lynn’s Food

Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982)). “Any amount due that

is not in dispute must be paid unequivocally; employers may not extract valuable concessions in

return for payment that is indisputably owed under the FLSA.” Hogan v. Allstate Beverage Co.,


                                                 5
             Case 2:18-cv-01754-JHE Document 33 Filed 06/17/20 Page 6 of 7



Inc., 821 F. Supp. 2d 1274, 1282 (M.D. Ala. 2011). Consequently, parties may settle an FLSA

claim for unpaid wages only if there is a bona fide dispute relating to a material issue concerning

the claim.

       In Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982), the

Eleventh Circuit stated there is only one context in which compromises of FLSA back wage or

liquidated damage claims may be allowed: a stipulated judgment entered by a court which has

determined that a settlement proposed by an employer and employees, in a suit brought by the

employees under the FLSA, is a fair and reasonable resolution of a bona fide dispute over FLSA

provisions. The primary focus of a court’s inquiry in determining whether to approve an FLSA

settlement is to ensure that an employer does not take advantage of its employees in settling their

claim for wages and other damages due under the statute. Collins v. Sanderson Farms, Inc., 568

F. Supp. 714, 719 (E.D. La. 2008). Having reviewed the Joint Motion for Settlement Approval

and the terms of the Settlement Agreement, the parties’ dispute as to the merits of the case is

legitimate and the settlement is fair and reasonable.

       “Where the attorney’s fee was agreed upon separately, without regard to the amount paid

to the plaintiff, then ‘unless the settlement does not appear reasonable on its face or there is reason

to believe that the plaintiff’s recovery was adversely affected by the amount of fees paid to his

attorney, the Court will approve the settlement without separately considering the reasonableness

of the fee to be paid to plaintiff’s counsel.’” Davis v. The Filta Group, Inc., 2010 WL 3958701,

*2 (M.D. Fla. Sept. 20, 2010) (quoting Bonetti v. Embarq Mgmt. Co., 2009 WL 2371407, *5 (M.D.

Fla. Aug. 4, 2009)). The parties report the matter of attorneys’ fees was negotiated at arm’s length

and was based on the work performed by Plaintiffs’ counsel and likely hourly rates awardable, and




                                                  6
          Case 2:18-cv-01754-JHE Document 33 Filed 06/17/20 Page 7 of 7



the undersigned concludes Plaintiffs’ recoveries were not affected by the amount of the attorneys’

fee. (Doc. 32 at 9-10). Therefore, the undersigned finds the attorneys’ fees are reasonable.

                                         III. Conclusion

       The undersigned finds Plaintiffs’ FLSA claims represent a bona fide dispute over FLSA

provisions and the parties’ settlement is a fair and reasonable resolution of these bona fide disputes.

Therefore, the parties’ motion for settlement approval, (doc. 32), is GRANTED, and the

settlement is APPROVED. A separate order will be entered.

       DONE this 17th day of June, 2020.



                                               _______________________________
                                               JOHN H. ENGLAND, III
                                               UNITED STATES MAGISTRATE JUDGE




                                                  7
